Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/CN2019/125005, International Filing Date: 01/03/2020.
Foreign priority to 2019106366090, filed 07/15/2019.

Claims 1-9 have been examined.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 6-9 are directed to “A kind of monitoring system for drinking behavior of laboratory mice, characterized in that consisting of..” which was described as system software, per se, where the claims did not include a hardware component. See paragraph [0070] of the instant specification describes the system as “a set of equipment was designed and a set of software was developed based on the method and system technical scheme of the present invention to detect the drinking behavior of mice.”
	Therefore, the claims are not directed to a process, machine, manufacture, or composition of matter within the meaning of 35 U.S.C. 101; as such the claimed invention is directed to non-statutory subject matter.
The applicant is advised to amend the claims to include hardware specific language in order to obviate this rejection.
The applicant is advised to amend the claims to recite “non-transitory computer-readable storage medium” in order to obviate this rejection.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recites:
data collection: to obtain raw data of drinking of mice, and store the raw data;
data filtering: to conduct data filtering on the raw data to filter out false data of jitter from the raw data, wherein the false data of jitter consists of the data triggered by measurement signal transient and jitter caused by accidentally touch of bodies the mice, and their exploratory action;
data statistics: to complete index statistics and analysis of the raw data filtered out the false data of jitter, and thus form indicator data, and store the indicator data;  and
data presentation: to display the indicator data in classification of real-time data, historical data, and report data.

Step 2A
Prong (1)
The limitation of data collection, data filtering, data statistics and data presentation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “performing by computer system” language, “performing” in the context of the claims encompasses the comments could manually be determine based on some analysis. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes: Concepts performed in the human mind”, For example a human, using pen and paper.
Prong (2)
This judicial exception is not integrated into a practical application. In particular, the claims additional elements of data collection, data filtering, data statistics and data presentation steps. The computer method and system in claims 1, 6, in all steps is recited at a high-level of generality (i.e., as a generic processors performing a generic computer function of data collecting, data filtering, data statistics and data presentation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Additionally, the data collecting, data filtering, data statistics and data presentation step is recited at a high level of generality (i.e., as a generic computer processing performing a generic computer processor function) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing method and system in claims 1 and 6 for data collecting, data filtering, data statistics and data presentation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The specification of the application does not provide any indication that the “computing method and system in claims 1 and 6” are anything other than a generic computer, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  The claims are not patent eligible.

Dependent claims 2-5 and 7-9 depend either directly or indirectly from claims 1 and 6 include all the limitations of their respective base claims, and do not add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea of groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG. Therefore, the judicial exception is not integrated into a practical application. Claims 2-5 and 7-9 are not patent eligible.
Claims 1-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 9  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Goulding et al. [US 20100324861 A1, 2010-12-23].

With respect to claims 1 and 6, the claims limitations of a method and  system for drinking behavior of laboratory mice ([0075] water consumption by a mouse may be measured at a lickometer by a change in capacitance in the licking spout when licked by the mouse to obtain water), characterized in that consisting of following steps: 
data collection: to obtain raw data of drinking of mice, and store the raw data ([0005] methods of quality assessment and filtering of behavioral data involve detecting inconsistencies between position tracking information and information about interaction with one or more devices and/or detecting inconsistencies in information about interaction with multiple devices. A behavioral dataset including animal behavioral data collected over a measurement period using a measurement system.
[0011] patterns of behavior that may be compared include patterns of movement, patterns of feeding, patterns of drinking, patterns of drug ingestion,…);
data filtering: to conduct data filtering on the raw data to filter out false data of jitter from the raw data, wherein the false data of jitter consists of the data triggered by measurement signal transient and jitter caused by accidentally touch of bodies the mice, and their exploratory action ([0090] identifying and removing false device event data (103). This involves detecting event onset errors, also referred to as false device event onsets. Sources of spurious device events, such as jostling of the cage, brief occlusion of a photobeam by shifting chow, electromagnetic field noise detection by the lickometer may occasionally produce spurious feeding and drinking events. Similarly, in a behavioral monitoring system that relies on a subject to press a button on a mobile phone or tracker in a deliberate manner, a false device event onset may occur by inadvertent interaction. Any type of error that results in an indication of a device event when in fact no device event occurred is an event onset error. Although these events are typically infrequent, their significance is enhanced in embodiments in which device events are used for movement position correction); 
data statistics: to complete index statistics and analysis of the raw data filtered out the false data of jitter, and thus form indicator data, and store the indicator data ([0010] the methods involve receiving a test dataset having behavioral data associated with a group of test animal subjects; receiving a control dataset having behavioral data associated with a group of control animal subjects; combining the behavioral data from the test and control datasets; clustering the combined dataset into a selected number of clusters; calculating a chi-square statistic for each cluster based on the hypothesis that the behavioral data in the control and test data sets is the same; summing the chi-square statistic for all clusters to obtain a measure of the difference between the test group data and the control group data; obtaining a measure of the significant of the difference by permuting data for the animal subjects between the test and control groups (e.g. form indicator data); and if the difference is statistically significant, determining the clusters that contribute most to the difference.
[0128] FIG. 11, showing operations in a process of classifying active and inactive states. The process begins by selecting a time window and a movement threshold (1101). Raw data in a dataset typically includes movement (position vs. time) information over a measurement period, e.g., 12 hours, 24 hours, 36 hours. Movement data in a raw dataset is recorded at a threshold change in position. For example, for a threshold of 1 cm, movement information is collected and stored in the raw dataset when the animal moves at least 1 cm. Time windows may range from 0 to the measurement period, e.g., for a measurement period of 24 hours, from 0 to 24 hours, 1, 2, 4, 6, 12, 24, etc. A spatial filter can be applied by choosing a movement threshold, which may range from the data collection threshold, e.g., 1 cm, 2 cm, 3 cm, etc.); and
data presentation: to display the indicator data in classification of real-time data, historical data, and report data ([0030] FIG. 17 shows a screen shot of a Stage 2 QC GUI showing an example of a flagged failure-to-detect error. Panel A in the figure shows no licking events in the event plot except for one at the very end of the day while Panel B shows that the amount of water that the mouse consumed that day (value highlighted within square) is similar to normal daily intake for this and other mice (apx. 4 g) strongly suggesting a failure to detect licking events).

With respect to claim 4, Goulding further teaches characterized in that during the said data filtering process, filtering the data triggered by measurement signal transient and jitter caused by accidentally touch of the mice body, and their exploratory action through non-false judgment method ([0090] in a behavioral monitoring system that relies on a subject to press a button on a mobile phone or tracker in a deliberate manner, a false device event onset may occur by inadvertent interaction. Any type of error that results in an indication of a device event when in fact no device event occurred is an event onset error. Although these events are typically infrequent, their significance is enhanced in embodiments in which device events are used for movement position correction), and the statistical model of real drinking behavior of mice is used to match the real drinking data of mice ([0010] summing the chi-square statistic for all clusters to obtain a measure of the difference between the test group data and the control group data; obtaining a measure of the significant of the difference by permuting data for the animal subjects between the test and control groups; and if the difference is statistically significant, determining the clusters that contribute most to the difference).

With respect to claim 5, Goulding further teaches characterized in that during a process of the data presentation, data presentation methods include in forms of an animation, a numerical value, a list, a curve graph, a pie chart, an image, and a document ([0030] FIG. 17 shows a screen shot of a Stage 2 QC GUI showing an example of a flagged failure-to-detect error. Panel A in the figure shows no licking events in the event plot except for one at the very end of the day while Panel B shows that the amount of water that the mouse consumed that day (value highlighted within square) is similar to normal daily intake for this and other mice (apx. 4 g) strongly suggesting a failure to detect licking events).

Regarding claim 9; the instant claims recite substantially same limitations as the above-rejected claims 4 and is therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Goulding, further in view of Ashraf et al. [US 20080183306 A1, 2008-07-31].

With respect to claim 2, Goulding does not teach characterized in that during a process of the data collection, setting a communication parameter and identifying a communication port according to the selected operation object, and then receiving data collection instructions; after that, according to a current status of the selected operation object and a mutual exclusion status among objects to determine validity of the data collection instruction, and then, integrating effective instructions into a data packet of instructions for execution.
Ashraf teaches:
characterized in that during a process of the data collection, setting a communication parameter and identifying a communication port according to the selected operation object, and then receiving data collection instructions ([0019] the VPD 10 can be operably connected to a computer or suitable computing device (not shown) through communication port 36. A user can access the device 10 through the computer's graphical user interface, allowing the user to access various parameters and system functions of the device 10. By example, the user can, among other functions initiate data collection and logging,…, access current or historical data states of the device 10, change device clock and view device data logs. Communication with the system 10 can be configured through the communication port 36, which by example, can be a USB port, an Internet port, or a file writer. System users can select operation parameters of the system 10 depending upon the particular application program and system applications. Logged data, including vital timing states, can be saved to the memory module 38. Multiple VPDs 10 can communicate with each other through the communication means 36, 46, 48, 50, as well as through a hardwire connection. Communication between VPDs 10 can include system data sharing and coordinated operation of devices 10, which can be operably connected to one or more networks); after that, according to a current status of the selected operation object and a mutual exclusion status among objects to determine validity of the data collection instruction, and then, integrating effective instructions into a data packet of instructions for execution ([0024] the VPD 10 application program can identify and process sequential input changes to control conditions of assigned outputs. By example, the application compares the sequential status of two or more inputs to determine the condition of an assigned output. This feature allows the VPD 10 to provide a logical output that corresponds to a specific class).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Goulding with setting communication parameters for data collection process of Ashraf. Such a modification would enable the user to select varying operation parameters of the system depending upon the particular characteristics of the signaling devices or grade crossing for which it serves (Ashraf [0018]).

With respect to claim 3, Goulding and Ashraf further teaches characterized in that the status data and sampling data an executive process of the data packet of instructions, and then, inputting the status data and the sampling data in a data buffer pool (Ashraf [0018] the user can choose to set the device timing parameters, login to the device, change the device authorization, initiate data log collection, display the logic states or display the state of the device), and detecting integrity and correctness of the data packet of instructions, and analyzing valid data points of the data packet of instruction for utilization (Ashraf [0025] the VPD 10 can be configured to provide vital control for any control system application. The VPD 10 can be configured to provide single vital input control of multiple vital outputs. The VPD 10 can also be configured to allow a user to specify the sequence, delay, dependence or independence of controlled outputs. There is no limit to the number of software timers or alarms that can be defined. The VPD 10 utilizes redundant microprocessors 12, 14, each running the same application and each checking the health of the other processor to ensure integrity and vitality. The application program assigns the condition of specific outputs to be dependent upon the condition of specific inputs. The application program incorporates timers and sequential logic to define the input-output relationship. Each output provides a discrete positive and negative. Each output is hardware independent and electrically isolated from every other output. Each microprocessor receives identical information from each input and each microprocessor executes the same application program logic. Furthermore, the output of microprocessor 12 is identical to the output of the microprocessor 14).

Regarding claims 7-8; the instant claims recite substantially same limitations as the above-rejected claims 2-3 and are therefore rejected under the same prior-art teachings.
Response to Amendment
Applicant’s remarks filed on 06/02/2022 have been considered. In response to
the 04/13/2022 office action restriction requirement, applicant cancels claim 10
without prejudice or disclaimer of the subject matter recited. Claims 1-9 are currently pending and stand rejected.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:
Jensen et al. [US 10091972 B1] discloses the smart bowl system, apparatus and method
Chang et al. [US 20080275578 A1] discloses the data collector control system with automatic communication port switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153